Q4 FISCAL 2 OPENING COMMENTS:BETTER THAN EXPECTED RESULTS, STRONG OUTLOOK FOR FY’10 Our Q4 results were better than our guidance, due primarily to stronger than expected license sales.While total Q4 revenue was down on a year-over-year basis (18% decline, or 16% on a constant currency basis), we continue to see a number of positive data points on a sequential basis in Q4: 1) We delivered license revenue growth in all of our major geographies except Japan (including an 83% sequential increase in North America, and a 13% year-over-year increase in North America license revenue) 2) Maintenance revenue was up 2%, reflecting the stability of our core customer base 3) Windchill® license revenue was up 49% (total license revenue up 43%) 4) We had 19 large deals in Q4, totaling $50 million of license and service revenue (up from an average of 9 deals worth $26 million per quarter from Q1 to Q3).Large deals are primarily Windchill-led, and are explained in greater detail on page 4 5) We won 2 additional strategically important “domino” accounts during Q4 (including one which was announced on our Q3 call) The last 3 data points continue to demonstrate what we believe is a fundamental shift in the competitive dynamic of our industry:That our core Windchill platform is separating itself from the pack and is in an increasingly clear technology leadership position. Prior to Q4, we had announced 5 competitive wins at some of the world’s largest discrete manufacturing companies.We are calling these companies “domino accounts” due to their thought leadership position in their respective industries, as well as their impact on a large number of supply chain partners.These “domino accounts” are companies that have conducted comprehensive benchmarks of the major PLM technologies available today and selected PTC as the winner.These wins are important because we believe they serve as a “signpost” signaling the technological superiority of our products.As we demonstrate the real value of our technology in the initial installation phase, we expect these accounts will be significant customers for years to come. This quarter we won 2 additional domino accounts:A large multinational healthcare company and a large multinational industrial company (which we won early in Q4 and announced on the Q3 conference call).At our June investor event, we had committed to 10 domino account wins by the end of FY’10.We now have 7 wins to date, and continue to believe we will achieve our goal.In addition to domino account wins, we also continue to win significant Windchill-led competitive displacements with other large companies. We remain focused on extending our technology leadership position.We have significant further enhancements underway for Windchill®, Pro/ENGINEER®, Arbortext®, Windchill ProductPoint®, and our other core products.We also continue to add to the breadth of our portfolio with future enhancements to our social product development initiative and our product analytics platform, which we launched in FY’09, and remain on target to launch our embedded software and program portfolio management platforms in FY’10. We are very optimistic about the long-term opportunity for PTC and will continue to make strategic investments that we believe are critical to delivering value to our customers and gaining market share, while remaining committed to our goal of 20% non-GAAP EPS growth for 2010 and beyond. Non-GAAP Supplemental Information We provide non-GAAP supplemental information to our GAAP information. PTC's reasons for providing this information are described at the end of this document. GAAP information corresponding to the non-GAAP information provided is contained in “Q4 FY’09 Expenses Commentary and Outlook” below and in the attached tables, along with a reconciliation between the GAAP and non-GAAP information. Q4 RESULTS VS. GUIDANCE:STRONG LICENSE SALES DRIVE SOLID RESULTS (no benefit from FX) Total revenue for Q4 was $246.3 million, down 18% from Q4’08.Our Q4 revenue and non-GAAP EPS of $0.30 were at the high end of our guidance range of $235 to $245 million and non-GAAP EPS of $0.25 to $0.30, primarily due to stronger than expected license sales.Q4 GAAP EPS was $0.13.The table below outlines our Q4 revenue and operating expenses (in millions) relative to the guidance we provided, both on an as reported basis as well as using the currency rates we based our guidance on (USD / EURO of $1.40 and YEN / USD of 97).The net impact of currency movements on our Q4 results was less than $0.01 EPS. Guidance Range for Q4 Q4 Revenue As Reported Q4 Revenue @ Guidance FX Rates FX Impact Relative to Guidance License 60 – 65 Service 50 – 55 Maintenance Approx. 123 Total Revenue 235 – 245 Non-GAAP OpEx OUTLOOK FOR Q1 AND FY’10:GUIDANCE ABOVE CONSENSUS; COMMITTED TO 20% EPS GROWTH In providing guidance for Q1 and setting goals for FY’10, we are weighing company specific factors such as our pipeline of opportunities and our maintenance and services base as well as external considerations, including the macroeconomic environment, currency, and visibility into customer spending patterns.Currency continues to fluctuate considerably and we are now assuming USD / EURO rate of $1.46 and YEN / USD of 91 in our guidance for Q1. For FY’10 we are setting a revenue target of approximately $980 million with non-GAAP operating margin of approximately 15% and non-GAAP EPS of approximately $0.96 (GAAP operating margin of approximately 7% and EPS target of approximately $0.43).For Q1, we are initiating revenue guidance of $230 to $240 million with non-GAAP EPS of $0.12 to $0.18.On a GAAP basis, we expect EPS of ($0.02) to $0.04. Our Q4 results are beginning to suggest some signs of improvement in customer spending.We are currently seeing the most strength in large, Windchill-led engagements, notably in North America, while our SMB (Small and Medium Business) customers around the world still seem to be constraining spending given the ongoing macroeconomic climate.These results are in line with our expectations for FY’10.We expect our business to recover and grow in “waves” with license revenue recovering first, followed by maintenance and services.We also expect North America to recover first, followed by Europe and Asia (the one exception here may be China, where we have begun to see signs of improvement in Q4).Our outlook for FY’10 reflects this outlook: We are expecting H1 to be relatively flat from a revenue perspective, with revenue growth accelerating through H2. We intend to continue to make strategic investments through FY’10 that we believe are critical to delivering value to our customers and will help PTC gain market share, drive faster top line growth and improve operating profitability over the longer term.These investments include: 1) Investing in R&D to extend our technology leadership position with further enhancements to our core product families including Windchill, Pro/ENGINEER, CoCreate®, Arbortext, Mathcad® and ProductPoint 2) Continuing to evolve our distribution model through increased investment in support of our reseller channel and investment in developing a network of enterprise reseller partners 3) Enhancing and leveraging the value of our services business through expansion of our services ecosystem, including the addition of strategic services partners 4) Continuing the globalization of our workforce, primarily through investments in emerging economies In making these investments we remain committed to the financial goal we stated at our investor event in June ‘09: to deliver 20% non-GAAP EPS CAGR over the next 5 years. REVENUE BY DIRECT / CHANNEL (NON-GAAP):DIRECT RECOVERING FIRST (led by North America) Our direct sales force is primarily focused on large enterprise customers in the MCAD and Data Management markets.Our reseller channel is focused primarily on Small and Medium Businesses (SMB) in these markets. FY '07 Q1 '08 Q2 '08 Q3 '08 Q4 '08 FY '08 Q1 '09 Q2 ‘09 Q3 ‘09 Q4 ‘09 FY ‘09 Direct $ Channel $ Channel as % of Revenue 21
